Case 0:21-cv-60480-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                             CASE NO:
  KELLY NAVAS, on behalf of herself
  and all others similarly situated,

         Plaintiff(s),
         v.

  LOBSTER BAR GRILLE, LLC,
         Defendant.
                                       /
                    COLLECTIVE ACTION COMPLAINT FOR DAMAGES
                           AND DEMAND FOR JURY TRIAL

         Plaintiff, KELLY NAVAS (“Plaintiff”) on behalf of herself and others similarly situated,

  files this Collective Action Complaint and Demand for Jury Trial against Defendant, LOBSTER

  BAR GRILLE, LLC (“Lobster Bar” or “Defendant”), for failure to pay federal minimum wages

  for certain hours worked to all Restaurant Servers (hereinafter “Restaurant Servers” or “class

  members”) as specified herein, pursuant to 29 U.S.C. § 216(b), as follows:

                                           INTRODUCTION

         This is a Fair Labor Standards Act (“FLSA”) collective action brought on behalf of

  Restaurant Servers who work or have worked at Lobster Bar in Fort Lauderdale, Florida.

  Defendant unlawfully deprived Plaintiff, and all others similarly situated, of applicable federal

  minimum wages during the course of their employment. This action has been filed to cure and

  correct certain minimum wage violations committed at Lobster Bar, on behalf of all Restaurant

  Servers who worked for Defendant within the last three (3) years. Defendant has violated the

  minimum wage requirements under federal law by paying all Restaurant Servers the “tip credit”

  wage for all hours worked during a shift, notwithstanding that Defendant required Restaurant
Case 0:21-cv-60480-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 2 of 15




  Servers to spend more than 20% of their shifts performing non-tipped duties and responsibilities.

  As a result, Plaintiff, and similarly situated Restaurant Servers have been denied federally

  mandated minimum wages in one or more workweeks during their employment. Moreover,

  Defendant enforced a company-wide policy that required Restaurant Servers to share their tips

  with supervisors in the restaurant and use a portion of their tips to launder their uniforms on a

  regular and recurrent basis. These company-wide policies became unlawful on March 23, 2018.

  Plaintiff and similarly situated Restaurant Servers are therefore entitled to recover the tip credit

  taken by Defendant and any and all tips that were retained by Defendant’s supervisors.

                                              PARTIES

         1.      During all times material hereto, Plaintiff was a resident of Broward County,

  Florida, over the age of 18 years, and otherwise sui juris.

         2.      Plaintiff and the class members are/were Restaurant Servers who worked for

  Defendant within the last three (3) years in Fort Lauderdale, Florida.

         3.      Plaintiff worked as a Restaurant Server for Defendant from approximately 2016

  until January 2020.

         4.      The proposed class members worked for Defendant in the same/identical capacity

  as Plaintiff in that they were Restaurant Servers for Defendant during the relevant time period and

  shared the same duties and responsibilities and were subject to the same pay policies.

         5.      Plaintiff and the proposed class members were subjected to similar violations of

  federal law. Plaintiff seeks certification under 29 U.S.C. § 216(b) of three classes of Restaurant

  Servers. The first proposed class is the following:

                 All Restaurant Servers who worked for Lobster Bar in Fort
                 Lauderdale, Florida, during the three (3) years preceding this
                 lawsuit who were required to spend more than 20% of their




                                                   2
Case 0:21-cv-60480-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 3 of 15




                 shifts performing “non-tipped” incidental duties and did not
                 receive the full applicable minimum wage for this work.

         6.      Plaintiff also seeks certification under 29 U.S.C. § 216(b) of the following class:

                 All Restaurant Servers who worked for Lobster Bar in Fort
                 Lauderdale, Florida, during the three (3) years preceding this
                 lawsuit who, after March 23, 2018, were required to share a
                 portion of their tips with supervisors.

         7.      Plaintiff further seeks certification under 29 U.S.C. § 216(b) of the following class:

                 All Restaurant Servers who worked for Lobster Bar in Fort
                 Lauderdale, Florida, during the three (3) years preceding this
                 lawsuit who, after March 23, 2018, were required to spend
                 money out of their own pocket dry cleaning their work
                 uniforms.

         8.      The precise size and identity of each class above should be ascertainable from the

  business records, tax records, and/or employee or personnel records of Defendant; however,

  Plaintiff estimates that the total number of class members could exceed 100 Restaurant Servers.1

         9.      During all times material hereto, Defendant, LOBSTER BAR GRILLE, LLC, was

  a Florida limited liability company operating and transacting business within Broward County,

  Florida, within the jurisdiction of this Honorable Court.

         10.     On information and belief, Defendant, LOBSTER BAR GRILLE, LLC, controls

  and directs the operations of Lobster Bar located at 450 East Las Olas Blvd. in Fort Lauderdale,

  Florida.




  1 On information and belief, Defendant employs an average of roughly 40-50 Restaurant Servers
  or at any given time for a total of approximately 100 Restaurant Servers over the past three years.
  On information and belief, given the turnover rate of employees in the restaurant industry, it is
  entirely reasonable to infer that Defendant has employed at least 30-40 servers annually at each
  location in each of the past three (3) years prior to the filing of this lawsuit.

                                                   3
Case 0:21-cv-60480-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 4 of 15




            11.     According to its website, Lobster Bar provides its patrons “pristine seafood, live

  lobsters    and    prime    steaks   in   a   fresh,       upscale   and   casual   atmosphere.”   See

  www.buckheadrestaurants.com/restaurant/lobster-bar-sea-grille/ (last visited Feb. 17, 2021).

            12.     A true and accurate photo of the outside of Lobster Bar is below:




            13.     A true and accurate photo of the inside of Lobster Bar is below:




            14.     Defendant was Plaintiff’s employer during all times pertinent to the allegations

  herein.




                                                         4
Case 0:21-cv-60480-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 5 of 15




         15.     During all times material hereto, Defendant was vested with the ultimate control

  and decision-making authority over the hiring, firing, scheduling, day-to-day operations, and pay

  practices of the restaurant during the relevant time period.

                                   JURISDICTION AND VENUE

         16.      This action is brought under 29 U.S.C. § 216(b) to recover damages from

  Defendant, injunctive relief, and reasonable attorney’s fees and costs.

         17.     A substantial amount of the acts and omissions giving rise to this dispute took place

  within Broward County, Florida, which falls within the jurisdiction of this Honorable Court.

         18.     Defendants regularly transact business in Broward County, Florida, and jurisdiction

  is therefore proper.

         19.     Venue is also proper within Broward County, Florida.

                                         FLSA COVERAGE

         20.     Defendant is an enterprise covered by the FLSA by virtue of the fact that it is an

  enterprise engaged in commerce or in the production of goods for commerce, in that Defendant

  had at least two employees engaged in commerce or in the production of goods for commerce, or

  employees handling, selling, or otherwise working on goods or materials that have been moved in

  or produced for commerce by any person.

         21.     Defendant’s employees handled goods such as napkins, polish, silverware,

  appliances, fish, lobster, salad, glassware, flatware, food items, restaurant equipment, chairs,

  tables, vacuum cleaners, and other materials that had previously travelled through commerce.

         22.     At all material times (during the last three years), Defendant had an annual gross

  revenue in excess of $500,000.00 in 2018, 2019, 2020 and is expected to gross in excess of

  $500,000.00 in 2021.




                                                   5
Case 0:21-cv-60480-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 6 of 15




                                    GENERAL ALLEGATIONS

         23.     Lobster Bar offers a luxury dining experience to patrons in downtown Fort

  Lauderdale on historic Las Olas Boulevard.

         24.     Lobster Bar employs Restaurant Servers who provide high quality customer service

  to dining patrons in the restaurant. Defendant requires its Restaurant Servers to wear a uniform

  consisting of freshly dry-cleaned and starched white button-down dress shirts, white formal vests

  and ties, laundered dress pants, and non-slip patent leather shoes.

         25.     Defendant hired Plaintiff to work as a Restaurant Server in approximately 2016.

         26.     Plaintiff and other Restaurant servers employed at Lobster Bar are non-exempt

  hourly employees under the Fair Labor Standards Act (“FLSA”).

         27.     Enforcement of the uniform and image standards and policies resulted in federal

  minimum wage violations in one or more workweeks during the relevant time period.

   DEFENDANT REQUIRES RESTAURANT SERVERS TO SPEND IN EXCESS OF 20%
        OF THEIR SHIFT PERFORMING NON-TIPPED DUTIES AND TASKS

         28.     During the relevant time period, Defendant paid Plaintiff and the Restaurant

  Servers the relevant Florida tipped minimum wage (instead of the full state minimum wage). In

  doing so, the Defendant attempted to take the tip credit that is provided under the FLSA.

         29.     During the relevant time period, Defendant did not begin serving dinner to the

  public until 5:30 p.m.

         30.     After successfully completing the training period, Plaintiff and all other similarly

  situated individuals at Lobster Bar would typically be scheduled to work shifts that start between

  3:30 p.m. and 4:00 p.m. and lasted on average until 10:00 p.m. in the evening. However,

  depending on the day, on multiple occasions, Restaurant Servers were required to stay and work

  much later.



                                                   6
Case 0:21-cv-60480-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 7 of 15




          31.      Throughout Plaintiff’s employment, Defendant would instruct Plaintiff and all

  others similarly situated at Lobster Bar to spend approximately one (1) hour preparing their seating

  section which included polishing silverware, polishing glassware, setting tables with fresh linen

  and napkins, and attending to other duties and responsibilities to ensure a luxury dining experience

  for customers.

          32.      Plaintiff and similarly situated individuals were instructed to clock-in to receive the

  “tipped wage” during this time.

          33.      During their work shifts, Plaintiff and similarly situated individuals were required

  to spend an additional twenty (20) to thirty (30) minutes at the beginning of their shift attending a

  pre-shift meeting with managers and supervisors including the Maitre D’. Attendance at this

  meeting was not tip-producing work.

          34.      At the conclusion of a shift, Plaintiff and similarly situated individuals spent a

  minimum of another thirty (30) to forty-five (45) minutes cleaning up their assigned section.

  Likewise, these duties and responsibilities were not tip-producing work.

          35.      When considering the one (1) hour preparation time and the thirty (30) minute pre-

  shift meeting along with the additional thirty (30) to forty-five (45) minutes of side and closing

  work assigned, during a six (6) hour shift, Plaintiff and the class members were regularly required

  to spend more than 20% of the shift performing the aforementioned “not-tipped” duties and

  responsibilities.

          36.      After successfully completing her training period, in 2016 Plaintiff was paid $5.03

  for every single hour she worked during her Restaurant Server shifts.

          37.      Based upon the aforementioned calculations, more than 1.5 hours out of a 6-hour

  shift were spent performing “non-tipped” incidental duties.




                                                     7
Case 0:21-cv-60480-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 8 of 15




         38.      Accordingly, more than 25% of Plaintiff and the class member’s shifts were spent

  performing “non-tipped” duties and responsibilities.

         39.      As a result, Plaintiff and the class members are entitled to receive the full federal

  minimum wage for the time spent each shift performing “non-tipped” incidental duties, as opposed

  to the reduced “wage credit” they received when performing these incidental duties.

         40.      Plaintiff and the class members worked without being paid the full minimum wage

  for hours worked.

         41.      The work performed by Plaintiff and the class members was an integral part of the

  business for Defendant.

         42.      Defendant violated the Fair Labor Standards Act (“FLSA”) by not paying Plaintiff

  and the putative class members, at least federal minimum wage for all hours worked.

         43.      Plaintiff and the class members are entitled to receive at least federal minimum

  wage for each hour spent performing “non-tipped” incidental work.

         44.      The additional persons who may become Plaintiffs in this action are Restaurant

  Servers similarly situated to Plaintiff and who suffered from the same pay practices of not being

  properly paid at least federal minimum wage for each hour worked.

         45.      Upon information and belief, the records, to the extent any exist, concerning the

  number of hours and amounts paid to Plaintiff and class members are in the possession and custody

  of Defendant.

         46.      Plaintiff has complied with pre-suit notice, and all other conditions precedent to

  this action have been performed or waived.

                                          CLASS ALLEGATIONS




                                                    8
Case 0:21-cv-60480-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 9 of 15




         47.      Class members are treated equally and similarly by Defendant, in that they were

  denied full and proper federal minimum wage for the “non-tipped” work they performed.

         48.      Defendant employed hundreds of Restaurant Servers at Lobster Bar who were not

  paid federal minimum wage for the “non-tipped” work within the past three (3) years.

         49.      Defendant employed hundreds of employees at Lobster Bar who were subsequently

  paid the tipped wage for all hours worked.

         50.      Class members are also treated equally and similarly by Defendant, in that after

  March 23, 2018, they were required to share a portion of their tips earned on their shift with

  individuals who supervised their work.

         51.      Class members are also treated equally and similarly by Defendant, in that they

  were required to regularly pay for dry cleaning services performed on their work uniforms and

  were not reimbursed these costs. As a result, class members were required to use the wages they

  earned to pay for these costs which conferred a benefit to their employer.

         52.      Plaintiff and the class members were subject to the same policies.

         53.      Plaintiff and the class members at Lobster Bar performed the same job duties, as

  Restaurant Servers, and were paid in an identical manner by Defendant.

         54.      Plaintiff and the class members were not paid proper federal minimum wage for the

  hours worked.

         55.      Defendant failed to keep accurate time and pay records for Plaintiff and all class

  members to designate how much time was spent performing “non-tipped” work.

         56.      Defendant was aware of the requirements of the FLSA, and the pertinent

  regulations thereto, yet acted willfully in failing to pay Plaintiff and the class members in

  accordance with the law.




                                                   9
Case 0:21-cv-60480-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 10 of 15




           57.     As a result of Defendant’s intentional and willful failure to comply with the FLSA,

   Plaintiff was required to retain the undersigned counsel and is therefore entitled to recover

   reasonable attorney’s fees and costs incurred in the prosecution of these claims.

             COUNT I – FEDERAL MINIMUM WAGE VIOLATIONS – 29 U.S.C. § 206
               Arising from Performance of Non-Tipped Duties by Restaurant Servers

           58.     Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 57 as though set forth

   fully herein.

           59.     Plaintiff and all others similarly situated are/were entitled to be paid full federal

   minimum wage for certain hours worked during their employment with Defendant.

           60.     Throughout Plaintiff’s employment, Defendant required Plaintiff and all others

   similarly situated to work six (6) hour shifts and to spend at least thirty (30) minutes attending a

   pre-shift meeting, one (1) hour setting up and preparing their sections in the restaurant and bar,

   and an additional thirty (30) to forty-five (45) minutes closing their section. This preparation and

   closing work included polishing silverware, polishing glassware, setting tables, setting chairs, and

   other activities that are considered “non-tipped” duties and responsibilities that are merely

   incidental to the Restaurant Server’s primary duties.

           61.     During a six (6) hour shift, Plaintiff and the class members were regularly required

   to spend more than 20% of the shift performing the aforementioned “not-tipped” duties and

   responsibilities.

           62.     After successfully completing her training period, in 2016 Plaintiff was paid $5.03

   for every single hour she worked during her shifts as a Restaurant Server. Defendants took a tip

   credit in the amount of $3.02 per hour based on the tips received by Plaintiff during her

   employment in 2016, 2017, 2018, 2019, and 2020.




                                                    10
Case 0:21-cv-60480-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 11 of 15




          63.     In 2018, Plaintiff was paid $5.23 for every single hour she worked during her shifts.

   Defendant took a tip credit in the amount of $3.02 per hour based on the tips received by Plaintiff.

          64.     In 2019, Plaintiff was paid $5.44 for every single hour she worked during her shifts.

   Defendant took a tip credit in the amount of $3.02 per hour based on the tips received by Plaintiff.

          65.     In 2020, Plaintiff was paid $5.54 for every single hour she worked during her shifts.

   Defendant took a tip credit in the amount of $3.02 per hour based on the tips received by Plaintiff.

          66.     Based upon the aforementioned calculations, more than 1.5 hours out of the 6-hour

   shift were spent performing “non-tipped” incidental duties.

          67.     Accordingly, over 25% of Plaintiff and the class member’s shifts was spent

   performing “non-tipped” duties and responsibilities.

          68.     As a result, Plaintiff and the class members are entitled to receive the full federal

   minimum wage for the hours spent each shift performing “non-tipped” incidental duties, as

   opposed to the reduced “wage credit” they received when performing these incidental duties.

          69.     Defendant willfully failed to pay Plaintiff and the class members the full minimum

   wage for one or more weeks of work contrary to the FLSA.

          70.     As a direct and proximate result of Defendant’s deliberate underpayment of wages,

   Plaintiff and the class members have been damaged in the loss of minimum wages for one or more

   weeks of work during the employment with Defendant.

          71.     Defendant’s willful and/or intentional violations of entitle Plaintiff and the class

   members to an additional amount of liquidated, or double, damages.

          72.     As a result of the violations alleged herein, Plaintiff was required to retain the

   undersigned counsel and is therefore entitled to recover reasonable attorney’s fees and costs.




                                                   11
Case 0:21-cv-60480-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 12 of 15




           WHEREFORE, Plaintiff, KELLY NAVAS, respectfully requests that this Honorable Court

   enter judgment in her favor and against Defendant, LOBSTER BAR GRILLE, LLC, and award

   Plaintiff: (a) unliquidated minimum wages to be paid by the Defendant; (b) an equal amount of

   liquidated damages to be paid by the Defendant; (c) all reasonable attorney’s fees and litigation

   costs as permitted under the FLSA; and any and all such further relief as this Court may deems

   just and reasonable under the circumstances.

                   COUNT II – UNLAWFUL TAKING OF TIPS – 29 U.S.C. § 203
                    Arising from Illegal Kickbacks Related to the Uniform Policy

           73.     Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 57 as though set forth

   fully herein.

           74.     Plaintiff and all other similarly situated individuals customarily received tips as part

   of their compensation during their employment with Defendant.

           75.     Pursuant to 29 U.S.C. § 203(m)(2)(B), “an employer may not keep tips received by

   its employees for any purposes, including allowing managers or supervisors to keep any portion

   of employees’ tips, regardless of whether or not the employer takes a tip credit.” 2

           76.     During the relevant time period, Defendant enforced a restaurant-wide policy that

   required Plaintiff and similarly situated Restaurant Servers to use the wages they received to

   provide unlawful kickbacks through laundering their required uniforms. The laundering of these

   uniforms was for the employer’s benefit.



   2 On March 23, 2018, Congress passed the Consolidated Appropriations Act of 2018 (CAA), which

   amended Section 203(m) to add the following language: “An employer may not keep tips received
   by its employees for any purposes, including allowing managers or supervisors to keep any portion
   of employees’ tips, regardless of whether or not the employer takes a tip credit.” The CAA also
   amended another FLSA provision – Section 216(b) – to state that “[a]ny employer who violates
   section 203(m)(2)(B) of this title shall be liable to the employee or employees affected in the
   amount of the sum of any tip credit taken by the employer and all such tips unlawfully kept by the
   employer, and in an additional equal amount as liquidated damages.” 29 U.S.C. § 216(b).

                                                     12
Case 0:21-cv-60480-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 13 of 15




           77.     This policy that was enforced by Defendant became unlawful effective March 23,

   2018. Defendant nevertheless continued to enforce this policy, and on information and belief, still

   enforces this unlawful policy to this day.

           78.     Accordingly, the wages received by Plaintiff and similarly situated individuals

   were not finally and unconditionally “free and clear.”

           79.     Plaintiff and similarly situated Restaurant Servers are entitled to recover the tips

   that they were required to use for the employer’s benefit from March 23, 2018, through the present.

           WHEREFORE, Plaintiff, KELLY NAVAS, respectfully requests that this Honorable Court

   enter judgment in her favor and against Defendant, LOBSTER BAR GRILLE, LLC, and award

   Plaintiff: (a) recovery of tips to be paid by the Defendant; (b) an equal amount of liquidated

   damages to be paid by the Defendant; (c) all reasonable attorney’s fees and litigation costs as

   permitted under the FLSA; and any and all such further relief as this Court may deems just and

   reasonable under the circumstances.

                   COUNT III – UNLAWFUL TAKING OF TIPS – 29 U.S.C. § 203
                      Arising from Supervisor’s Retention of Server’s Tips

           80.     Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 57 as though set forth

   fully herein.

           81.     Plaintiff and all other similarly situated individuals customarily received tips as part

   of their compensation during their employment with Defendant.

           82.     Pursuant to 29 U.S.C. § 203(m)(2)(B), “an employer may not keep tips received by

   its employees for any purposes, including allowing managers or supervisors to keep any portion

   of employees’ tips, regardless of whether or not the employer takes a tip credit.” 3



   3 On March 23, 2018, Congress passed the Consolidated Appropriations Act of 2018 (CAA), which

   amended Section 203(m) to add the following language: “An employer may not keep tips received

                                                     13
Case 0:21-cv-60480-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 14 of 15




          83.     During the relevant time period, Defendant enforced a restaurant-wide policy that

   required Plaintiff and similarly situated Restaurant Servers to allow supervisors to keep a portion

   of the tips Restaurant Servers earned.

          84.     This policy that was enforced by Defendant became unlawful effective March 23,

   2018. Defendant nevertheless continued to enforce this policy, and on information and belief, still

   enforces this unlawful policy to this day.

          85.     Plaintiff and similarly situated Restaurant Servers are entitled to recover the tip

   credit and the sum of all tips that they were required to share with supervisors from March 23,

   2018, through the present.

          WHEREFORE, Plaintiff, KELLY NAVAS, respectfully requests that this Honorable Court

   enter judgment in her favor and against Defendant, LOBSTER BAR GRILLE, LLC, and award

   Plaintiff: (a) recovery of the tip credit paid to her from March 23, 2018, through the present to be

   paid by Defendant; (b) recovery of all tips earned by Plaintiff that were apportioned to supervisors

   to be paid by Defendant; (c) an equal amount of liquidated damages to be paid by the Defendant;

   (d) all reasonable attorney’s fees and litigation costs as permitted under the FLSA; and any and all

   such further relief as this Court may deems just and reasonable under the circumstances.

                                    DEMAND FOR JURY TRIAL

      Plaintiff, KELLY NAVAS, requests and demands a trial by jury on all appropriate claims.

          Dated this 2nd day of March 2021.




   by its employees for any purposes, including allowing managers or supervisors to keep any portion
   of employees’ tips, regardless of whether or not the employer takes a tip credit.” The CAA also
   amended another FLSA provision – Section 216(b) – to state that “[a]ny employer who violates
   section 203(m)(2)(B) of this title shall be liable to the employee or employees affected in the
   amount of the sum of any tip credit taken by the employer and all such tips unlawfully kept by the
   employer, and in an additional equal amount as liquidated damages.” 29 U.S.C. § 216(b).

                                                   14
Case 0:21-cv-60480-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 15 of 15




                                                  Respectfully Submitted,

                                                  USA EMPLOYMENT LAWYERS-
                                                  JORDAN RICHARDS, PLLC
                                                  805 E. Broward Blvd. Suite 301
                                                  Fort Lauderdale, Florida 33301
                                                  Ph: (954) 871-0050
                                                  Counsel for Plaintiff
                                                  By: /s/ Jordan Richards
                                                  JORDAN RICHARDS, ESQUIRE
                                                  Florida Bar No. 108372
                                                  Jordan@jordanrichardspllc.com
                                                  Melissa@jordanrichardspllc.com
                                                  Jake@jordanrichardspllc.com

                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on March 2,

   2021.

                                                  By: /s/ Jordan Richards
                                                  JORDAN RICHARDS, ESQUIRE
                                                  Florida Bar No. 108372

                                      SERVICE LIST:




                                             15
